DETAILED ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 08/31/2018. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishima (US 2022/0087431 A1).
Regarding claim 1:  Morishima discloses receiving contents of a plurality of products (Fig. 8) from an online shopping website (Fig. 1, internet shopping system 1); classifying the received contents of the plurality of products into each of the products and storing the contents classified by each of the products (FIG. 8 is a diagram showing a category selection screen 40 which is displayed on the display portion 34 of the communication terminal 30. The category selection screen 40 has an image display area 41 in which a plurality of category images are displayed, and a speed control bar 42 which adjusts the display speed of the category images., par. 76); extracting a plurality of product images of one product among the plurality of products from the stored contents (FIG. 9 is a diagram showing the order of arrangement of the category images displayed in the image display area 41. Namely, the numbers 1 through 6 express the order of arrangement of the category images in the image display area 41. For example, in a case in which category images from category number 1 to category number 6 are displayed, the category image of category number 1 is displayed in image area 1, the category image of category number 2 is displayed in image area 2, . . . and the category image of category number 6 is displayed in image area 6. Further, for example, in a case in which the category images from category number 3 to category number 8 are displayed, the category image of category number 3 is displayed in image area 1, the category image of category number 4 is displayed in image area 2, . . . and the category image of category number 8 is displayed in image area 6., par. 78); and automatically classifying the extracted product images (As described above, in the internet shopping system 1 relating to the first embodiment of the present invention, due to the main server 10 automatically displaying new images successively while moving images of categories or products in a predetermined direction, a large number of images can be displayed at the communication terminal 30 even if the user does not scroll. As a result, even in cases in which the number of products is extremely large, the user can order products easily without the operational load on the user being excessively large., par. 119) of the one product into a plurality of categories to generate information for the one product, wherein the information for the one product comprises information that classifies the plurality of product images of the one product for each of a plurality of categories to provide the classified product images (In step ST2, the control section 13 displays at the communication terminal 30 the product images of the respective products belonging to the selected category, and when any of the products is selected, the routine moves on to step ST3. Specifically, the control section 13 refers to the category management information shown in FIG. 4, and searches for the start address and the end address of the selected category. Then, the control section 13 reads out from the hard disk drive 12 the content data for displaying the product images of the product numbers from the start address to the end address, and transmits the content data to the communication terminal 30 via the input/output port 11. As a result, a product selection screen, which has the product images of the respective products belonging to the selected category, is displayed on the display portion 34 of the communication terminal 30., par. 96).
Regarding claim 2:  Morishima satisfies all the elements of claim 1.  Morishima further discloses further comprising obtaining product information (Specifically, the CPU 36 refers to the category management information shown in FIG. 4, and searches for the start address and the end address of the selected category. Then, the CPU 36 reads out from the hard disk drive 38 the content data for displaying the product images of the product numbers from the start address to the end address, and displays the product selection screen 50 shown in FIG. 12 on the display portion 34. , par. 141) of the one product based on the contents of the one product (Fig. 5, product name), wherein the product information of the one product includes information indicating a product type category to which the one product belongs (Fig. 4, category).
Regarding claim 3:  Morishima satisfies all the elements of claim 1.  Morishima further discloses wherein the extracting of the plurality of product images of the one product includes: detecting a text, symbol or blank positioned between the product images in the contents of the products (In accordance with the above-described order receiving device and order receiving method, at the transmission destination of the product images and the control data, when two or more product images are displayed, processes of deleting of a predetermined number of product images, and displaying of new product images of a predetermined number equal to the number of deleted product images, are repeated. Here, the product image is not limited to an image of a product, and may include character (e.g., letter) information or symbols or the like for explaining the product. Namely, the product image does not have to include only image data, and may also include text data or the like. In this way, even if there is an extremely large number of product images, the user can easily visually confirm the respective product images without carrying out any operation, and as a result, can easily order a desired product from among a large number of products., par. 21); and separating the product images from each other based on the detected text, symbol or blank positioned between the product images (Fig. 8).
Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664